Kane, J.
Appeal from a judgment of the County Court of Albany County (Clyne, J.), *539rendered February 21, 1984, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
At the time of his negotiated plea of guilty, defendant was questioned by the trial court as to the facts and circumstances of the crime to which he pleaded guilty. These facts were, essentially, set forth in the language of the indictment. Additionally, defendant further admitted that he and his codefendant had, in effect, stomped the decedent to death. At defendant’s request, the trial court accepted the plea and subsequently sentenced defendant to an indeterminate term of imprisonment with a minimum of 20 years and a maximum of life. There was no objection by defendant or his counsel at the time of sentencing, nor any application made to withdraw the plea of guilty at any time before or after sentencing. Under the circumstances, the judgment must be affirmed (People v Claudio, 64 NY2d 858; People v Sharer, 105 AD2d 470, lv denied 64 NY2d 764).
Judgment affirmed. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.